Exhibit CHANGE IN TERMS AGREEMENT Principal $300,000.00 Loan Date 03-20-2009 Maturity 09-01-2009 Loan No. 11001 Call/Coll 182/802 Account E0000085385 Officer sxt1u Initials /s/ SDT References in the boxes above are for Lenders use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "**" has been omitted due to text length limitations. Borrower: ADCO Surgical Supply, Inc. 1292 Hammond Street Bangor, ME 04401 Lender: KeyBank National Association ME-CBB-Bangor Kay Plaza 23 Water Street Bangor, ME 04401 Principal Amount: $300,000.00 Date of Agreement: March 20, 2009 DESCRIPTION OF EXISTING INDEBTEDNESS. Obligor No.: Obligation No.: Original Promissory Note dated October 6, 2006, in the principal amount of DESCRIPTION OF CHANGE IN TERMS. The maturity date of the Loan is hereby extended to September 1, 2009. The Index currently is 3.25% per annum. The interest rate to be applied to the unpaid principal balance of this Note will be at a rate of 2.00 percentage point(s) over the Index, resulting in an initial rate of 5.25% per annum.
